 Fill in this information to identify the case:

 Debtor 1              Russell A. Zsikai
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________              Ohio
                                                                District of __________
                                                                             (State)
 Case number            18-15440-jps
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association as
                   Trustee of the Igloo Series IV Trust
 Name of creditor: _______________________________________                                                           4
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          7472____ ____ ____
                                                         ____                            Must be at least 21 days after date       06        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          592.66
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             344.76
                   Current escrow payment: $ _______________                           New escrow payment:           343.12
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1


          18-15440-jps                Doc       FILED 04/30/20           ENTERED 04/30/20 17:29:51                             Page 1 of 7
Debtor 1         Russell A. Zsikai
                 _______________________________________________________                                                18-15440-jps
                                                                                                 Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                 Date    04 30 2020
                                                                                                         ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                    Title   AUTHORIZED AGENT
                                                                                                         ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State        ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                             bknotifications@ghidottiberger.com
                                                                                                 Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                            page 2


           18-15440-jps               Doc             FILED 04/30/20                 ENTERED 04/30/20 17:29:51                        Page 2 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 22, 2020

     RUSSELL A ZSIKAI                                                                                          Loan:
     5 INDIANOLA AVE                                                                         Property Address:
     PAINESVILLE OH 44077                                                                    5 INDIANOLA AVENUE
                                                                                             PAINESVILLE, OH 44077



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Oct 2019 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 249.54                  249.54                   Due Date:                                       Nov 01, 2019
 Escrow Payment:                           344.76                  343.12                   Escrow Balance:                                      231.74
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        2,413.32
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $2,645.06
 Total Payment:                              $594.30                    $592.66



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00           0.00
     Oct 2019                                                      1,325.35 *                                        0.00      (1,325.35)
     Nov 2019                          716.70                               *                                        0.00        (608.65)
     Dec 2019                          358.35                               *                                        0.00        (250.30)
     Feb 2020                          716.70                               *                                        0.00         466.40
     Feb 2020                                                      1,053.98 * County Tax                             0.00        (587.58)
     Feb 2020                                                        201.37 * County Tax                             0.00        (788.95)
     Mar 2020                          662.34                               *                                        0.00        (126.61)
     Mar 2020                          358.35                               *                                        0.00         231.74
                                                                              Anticipated Transactions               0.00         231.74
     Apr 2020                    2,068.56                                                                                       2,300.30
     May 2020                      344.76                                                                                       2,645.06
                          $0.00 $5,225.76               $0.00     $2,580.70

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
              18-15440-jps          Doc         FILED 04/30/20            ENTERED 04/30/20 17:29:51                         Page 3 of 7
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: April 22, 2020

 RUSSELL A ZSIKAI                                                                                                Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             2,645.06        2,862.03
Jun 2020                343.12       1,587.00            Homeowners Policy                            1,401.18        1,618.15
Jul 2020                343.12       1,073.11            County Tax                                     671.19          888.16
Jul 2020                               201.93            County Tax                                     469.26          686.23
Aug 2020                343.12                                                                          812.38        1,029.35
Sep 2020                343.12                                                                        1,155.50        1,372.47
Oct 2020                343.12                                                                        1,498.62        1,715.59
Nov 2020                343.12                                                                        1,841.74        2,058.71
Dec 2020                343.12                                                                        2,184.86        2,401.83
Jan 2021                343.12                                                                        2,527.98        2,744.95
Feb 2021                343.12       1,053.98            County Tax                                   1,817.12        2,034.09
Feb 2021                               201.37            County Tax                                   1,615.75        1,832.72
Mar 2021               343.12                                                                         1,958.87        2,175.84
Apr 2021               343.12                                                                         2,301.99        2,518.96
May 2021               343.12                                                                         2,645.11        2,862.08
                    $4,117.44       $4,117.39

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 686.23. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 686.23 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 2,645.06. Your starting
balance (escrow balance required) according to this analysis should be $2,862.03. This means you have a shortage of 216.97.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

We anticipate the total of your coming year bills to be 4,117.39. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
        18-15440-jps           Doc        FILED 04/30/20             ENTERED 04/30/20 17:29:51                      Page 4 of 7
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      343.12
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $343.12




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
           18-15440-jps         Doc      FILED 04/30/20           ENTERED 04/30/20 17:29:51                  Page 5 of 7
 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     L. Bryant Jaquez, Esq. (SBN 252125)
 2   GHIDOTTI | BERGER, LLP
 3   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 4   Ph: (949) 427-2010
     Fax: (949) 427-2732
 5   bjaquez@ghidottiberger.com
 6
     Authorized Agent for Creditor
 7   U.S. Bank Trust National Association as Trustee of the Igloo Series IV Trust
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                     NORTHERN DISTRICT OF OHIO – CLEVELAND DIVISION
10
11   In Re:                                               )   CASE NO.: 18-15440-jps
12                                                        )
     Russell A. Zsikai,                                   )   CHAPTER 13
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19
20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
     Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
27   correspondence for mailing with the United States Postal Service; such correspondence would

28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                     CERTIFICATE OF SERVICE
     18-15440-jps        Doc   FILED 04/30/20 ENTERED 04/30/20 17:29:51                 Page 6 of 7
 1   On April 30, 2020 I served the following documents described as:
 2                 NOTICE OF MORTGAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 7   Russell A. Zsikai                                    Lauren A. Helbling
     5 Indianola Avenue                                   200 Public Square Suite 3860
 8
     Painesville Township, OH 44077                       Cleveland, OH 44114-2321
 9
     Debtor’s Counsel
10   Jann C. Washington
11   5001 Mayfield Road Suite 111
     Lyndhurst, OH 44124
12
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
13   the United States Postal Service by placing them for collection and mailing on that date
14   following ordinary business practices.

15   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
16
17   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
18
            Executed on April 30, 2020 at Santa Ana, California
19
20   /s / Jeremy Romero
     Jeremy Romero
21
22
23
24
25
26
27
28




                                                      2
                                    CERTIFICATE OF SERVICE
     18-15440-jps    Doc      FILED 04/30/20 ENTERED 04/30/20 17:29:51                   Page 7 of 7
